Title: From Alexander Hamilton to George Ingersoll, 28 March 1800
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            N York March 28 1800
          
          I have received your letter of the twenty fourth instant.
          The articles mentioned will be delivered to Captain Fleming whom I have instructed to take charge of them
          Major Hoops being now the active Commandant, of your letters will, in future, be addressed to him.
          Captain Ingersoll
        